Citation Nr: 0810784	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active duty in the Merchant Marines from July 
1943 to April 1944, with qualifying ocean going service 
during that time.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Despite the determination to reopen the claim reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The March 1991 rating decision, which denied the claim of 
entitlement to service connection for tuberculosis, is final.

2.  Some of the evidence received since that time was not 
previously considered, bears directly and substantially on 
the specific matter of whether the veteran has a current 
disability that is etiologically related to his active 
military service, and must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran is currently diagnosed with obstructive and 
restrictive lung disease that is etiologically related to a 
prior tuberculosis infection contracted during a period of 
recognized active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tuberculosis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Obstructive and restrictive lung disease as a residual of 
tuberculosis was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.7, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
underlying claim of entitlement to service connection for 
tuberculosis, the Board finds that no further discussion of 
VCAA compliance is necessary.  Also, the veteran was provided 
with notice of the disability-rating and effective-date 
elements of his claim in a March 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).




A.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2007)).  As the 
veteran's request to reopen his claim was received in August 
2000, his claim will be adjudicated by applying the law 
previously in effect.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999); see also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim for service connection of 
tuberculosis was denied by the RO in a March 1991 rating 
decision on the basis that this condition was not shown by 
the evidence of record, the service department had been 
unable to locate the service medical records showing 
treatment for the claimed condition during service, and there 
was no evidence of a nexus between the claimed condition and 
his active service.  The veteran filed a timely notice of 
disagreement.  In response, the RO issued a statement of the 
case in March 1992 and denied the claim on the same bases as 
noted above.  In addition, the RO noted that there was no 
medical evidence that showed that tuberculosis was incurred 
in or aggravated within "one" year from the date of the 
veteran's separation from service.  In the notice of decision 
letter dated in March 1992, the RO advised the veteran that 
in order to complete his appeal, he needed to file VA Form 9, 
which was provided to him.  The veteran did not perfect his 
appeal, and the decision became final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

The pertinent evidence of record at the time of the March 
1991 rating decision included the veteran's original 
application for compensation benefits in which he indicated 
that he was treated for tuberculosis in 1944 at the Marine 
Hospital on Staten Island, New York.  Certificates of 
discharge indicated that the veteran served aboard the Henry 
Wynkoap from July 13, 1943 to November 6, 1943, and the S.S. 
George Sharswood from December 29, 1943 to April 25, 1944.  A 
January 1991 reply from the Public Health Service (PHS) noted 
that no files indicated that the veteran received treatment 
from any New York PHS facilities.

The veteran's claim to reopen was received in August 2000.  
Pertinent evidence received subsequent to the March 1991 
rating decision includes the veteran's DD Form 214, which 
shows that the veteran served in the Merchant Marines from 
July 13, 1943 to April 25, 1944.  He served aboard the Henry 
Wynkoop from July 13, 1943 to November 6, 1943, and the 
George Sharswood from December 29, 1943 to April 25, 1944. 

Certificates of Discharge also showed service aboard the 
Henry Wynkoop and the S.S. George Sharswood as well as 
several other vessels.

In an August 2001 statement, the veteran stated that he 
served aboard the Henry Wynkoop in 1943 during which time he 
was diagnosed and hospitalized for tuberculosis.  

In a November 2000 statement, the veteran's sister reported 
that she knew the veteran when he was a patient at the 
Roosevelt Hospital on Roosevelt Island in New York City in 
1954.  She maintained that at that time he was diagnosed and 
hospitalized for tuberculosis.  (In an August 2004 statement, 
the veteran reiterated that he contracted tuberculosis in 
1943, and he maintained that the foregoing statement from his 
sister was proof of "treatment of the wartime incurred 
tuberculosis in 1954.")  

In the veteran's November 2001 notice of disagreement, he 
maintained that he was treated and hospitalized for 
tuberculosis from December 1943 to April 1944 on the George 
Sharswood, and he was hospitalized from April 1944 to 1945 at 
the U.S. Marine Hospital on Staten Island, New York, and then 
transferred to the Rockaway Beach Marine Hospital from 1945 
to 1947.  

According to a Request for Information in December 2003, 
searches for records dated in 1945 from the U.S. Marine 
Hospital were not found.  A Request of Information in 
February 2006 indicated that the index of retired records at 
the National Personnel Records Center does not list the USS 
George Sharswood.  

In a letter received by the RO in August 2001, Dr. W.S. 
reported that he recently evaluated the veteran at the 
McGuire VA Medical Center in Richmond.  Dr. W.S. noted that 
the veteran had symptoms consisting of severe shortness of 
breath that had been progressive over the last six months.  
Dr. W.S. discussed the results of some diagnostic tests and 
indicated that the results were consistent with severe 
obstructive lung disease and mild restrictive lung disease.  
Dr. W.S. observed that the chest x-ray showed severe scarring 
of both lungs.  Dr. W.S. concluded that "[a]ll of these 
findings" were likely due to the veteran's previous history 
of tuberculosis.   

VA treatment records dated from March 2000 to November 2003 
include a January 2003 pulmonary record indicated that the 
veteran was examined by a VA pulmonary fellow.  It was noted 
that the veteran reported that he was treated for 
tuberculosis in the 1940s.  The examiner noted that the 
veteran had never smoked and worked as a mechanic mostly on 
busses for many years.  It was indicated that a chest CT scan 
showed pulmonary fibrosis and mild scarring.  The assessment 
was severe lung damage from tuberculosis/occupational.  In an 
October 2003 record and addendum, Dr. D.B., the Chief of the 
Pulmonary/Critical Care section, noted that the veteran had 
chronic obstructive pulmonary disease and a restrictive 
process (obstructive and restrictive lung disease) from a 
prior tuberculosis infection.  

In January 2005, the veteran submitted an article on the 
service of U.S. Merchant Marines in World War II.  

The evidence added to the record since the March 1991 rating 
decision shows that the veteran is currently diagnosed with 
obstructive and restrictive lung disease that is a residual 
of a prior tuberculosis infection.  The Board finds this 
additional evidence is new, in that it was not previously of 
record, and it is also material as it bears directly and 
substantially upon the specific matter of whether the veteran 
has a current disability that is etiologically related to his 
active military service.  Therefore, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, new and material evidence has 
been submitted, and the claim is reopened.

B.	Service Connection

The service of American Merchant Marines in Oceangoing 
Service during the period from December 7, 1941, to August 
15, 1945, will be considered active military service.  See 53 
Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2007) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); Pacheco v. 
West, 12 Vet. App. 36, 37 (1998).

The veteran was a member of the American Merchant Marines in 
Oceangoing Service who had recognized active service, as set 
forth above, during periods of armed conflict, from July 1943 
to April 1944.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and active tuberculosis 
becomes manifest to a degree of 10 percent within three years 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).

The Board observes that the veteran's service medical records 
are unavailable through no fault of the veteran.  He contends 
that he first contracted tuberculosis during a period of time 
that he served on active duty in 1943.  There is no evidence, 
including service medical records, that contradicts his lay 
statement.  Thus, the Board finds the veteran's lay statement 
sufficient to establish the occurrence of a tuberculosis 
infection during active service.  The veteran's VA treating 
physicians indicate that he is currently diagnosed with 
obstructive and restrictive lung disease that is due to a 
prior tuberculosis infection.  Resolving all reasonable doubt 
in favor of the veteran, the Board concludes that the veteran 
initially contracted tuberculosis during a period of 
recognized active service, and he is currently diagnosed with 
residuals of a prior tuberculosis infection, and therefore, 
the Board finds that service connection is in order for 
obstructive and restrictive lung disease as residuals of 
tuberculosis. 


(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tuberculosis is 
reopened.

Service connection for obstructive and restrictive lung 
disease as residuals of tuberculosis is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


